Hart, J., (dissenting). Jud'ge Humphreys and myself do not agree to the law and facts as found by the majority opinion. In the majority opinion it is said that the evidence showed that the right to use the crossing at Vine Street was exercised permissively, and no public way was acquired by prescription. On this point we quote from the testimony of Wiley George, as abstracted by counsel for appellant, the following: “The bridge stringer across the ditch south of the depot has been there seven or eight years; ever since I lived in Paragould. The crossing is not restricted to any one class, but is used as a public crossing. The Cotton Belt right-of-way and track are used by the public generally as a pathway in going up north to town.” • On this point E. O. Yickroy says: “The bridge stringer across the ditch north of trestle No. 247, opposite Vine Street, or nearly so, has been used by the public in crossing the ditch ever since I have been living in that town, better than twelve years.” Vester Grooms said: “This stringer has been used as a footbridge ever since I can remember. All the boys who worked at the Pekin stave and heading shop, and who lived1 on the west side of the track, used the crossing. I never knew of any restriction on the use of the crossing.” Frank Christian said: “Some one is traveling at all times the pathway that leads up and down the right-of-way. The log crossing is used as much as the public crossings at Junction and Park streets.” Girvies French said: “The foot-bridge and pathway had been used by the public generally ever since I have been in town, ten or twelve years. I never heard any whistle or signal by the train from the time it pulled into town until it gave two long blasts when it started to go out.” I. N. Jackson said: “I am an employee of the Missouri Pacific, and have been for more than twelve years. The crossing of the Cotton Belt and Iron Mountain in the city of Paragould, at what is known as Vine Street, has been used generally by the public ever since I have been here. The public generally uses the roadbed of the Cotton Belt traveling north and south, up and down the tracks past that crossing.” Several other witnesses testified to substantially the same state of facts; and there is no other and different evidence on this point. It is well settled in this State that a way by prescription may be established by evidence of user by the public, adverse and continuous, for a period of seven years or more. From which use arises a' presumption of a reservation or grant, and an acceptance thereof, or that it had been laid out by the proper authorities, of which no record exists. It was a question for the jury to determine, upon all the evidence in the case, including that quoted above, 'whether the use by the public of the crossing was adverse and under a claim of right, or whether it was permissive and allowed by the railroad company. In the majority opinion it is also stated that the plat shows that, east of the railroad right-of-way, Vine Street is obstructed by a manufacturing plant, which is nearly across the street adjoining the right-of-way. It is true that there is a manufacturing plant situated in the part of Vine Street east of the railroad, but it is not shown how much of the plant is in the street and how much on the right-of-way. The plat does show that Vine Street runs east and west. It is a public street running to the right-of-way of the railroad on the west side thereof. East of the right-of-way, Vine Street continues as a part of the platted streets of the town. According to the plat, Vine Street is one of the public streets of the city, and runs to the railroad right-of-way on each side thereof. We think, when the plaintiff proved an adverse use, general, uninterrupted, and continued for more than seven years, that the jury might have found that that part of the right-of-way opposite Vine Street had become a public highway. In other words, it is admitted that Vine Street is a public street of the city, and that it extends to the right-of-way of the railroad both on the east and west side thereof. If the jury should find that the public acquired a right to cross the railroad right-of-way between the points on the east and west side thereof, where Vine Street is platted as a street of the city, the crossing necessarily partakes of the character of the crossing of which it becomes a part. To illustrate: if Vine Street had been a private way, the crossing acquired by the public would be a part of that private way and would be a private crossing, no matter how many people crossed over it, or whether they crossed on foot or in vehicles. On the other hand, Vine Street being a public street of the city, the crossing acquired by adverse user by the public became a part of Vine Street and thereby a part of a public street of the city. It is not necessary that a public crossing should be put in condition that vehicles might drive over it in order to constitute it a part of a public street. Of course this would be a fact to be considered, but it is not conclusive. Hence we think that it was a question for the jury to say whether, under all the evidence, there was a public street at the place where the accident occurred, within the meaning of § 8560 of Crawford & Moses’ Digest. Some of the witnesses for the plaintiff testified that this street was obstructed by the train on the day in question for more than ten minutes. The result of our views is that we respectfully dissent from the majority opinion.